DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Applicant’s requirement for reconsideration filed on March 14, 2022 was received.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 16, 2021. 
	
Claim Interpretation
The claim limitation "substantially contains no phosphorus compound" means that the molar mass concentration of the phosphorus compound in the surface treatment agent is 0.1 mmol/kg or less, may be 0.05 mmol/kg or less, and may be 0.01 mmol/kg or less, and preferably no phosphorus compound is contained at all as defined in paragraph [0035] of current specification.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2011/0094630 A1) on Claim 1 is maintained.
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), however, Yoshisa disclosed aluminum can be used as aluminum cans for example in a reference ([0016]), comprising compound (B) such as zirconium, compound (D) such as aluminum, compound (C) nitrate compound, and compound (F ) fluorine, where a pH range of 2.5 to 4.4, content (CB) of zirconium is 0.1 mmol/L to 10 mmol/L, content (CD) of aluminum is 1 mmol/L to 200 mmol/L, content (CC) of nitrate radical is 3 mmol/L to 300 mmol/L, and the content (CF) of fluorine satisfies the following equations: CF(minimum value)=CAx2+CBx4+CDx2, CF(maximum value)= CAx4+CBx7+CDx4 (calculation of CF minimum value, when CA, CB and CD at minimum, CF(minimum value)=CAx2+CBx4+CDx2=0.05x2+0.1x4+1+x2=2.5; and CF maximum value, when CA, CB and CD at maximum, CF(maximum value)= CAx4+CBx7+CDx4 = 10x4+10x7+200x4 =910), therefore the content CF is 2.5 mmol/L to 910 mmol/L, and when CF content of fluorine, CB content of zirconium, and CD content of aluminum at their maximum value (F-6Zr)/AI=(910-6x10)/10=4.25, which is satisfied F-6Zr)/AI >2.5 (Abstracted [0088]-[0101], claim 1, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05), for example in example 1 and claim 1, the agent does not contain phosphorus compound (claim 1, [0157-0166], therefore examiner interprets which corresponded to substantially no phosphorus compound is contained.  
Yoshida does not explicitly teaches the whole range of pH and the molar mass concentration of zirconium, aluminum, nitrate, and fluorine, but teaches the overlapping ranges as discussed above.  Examiner interprets the concentration of mmol/L (mmol per liter of solution) and mmol/kg (mmol per kg of solvent) is close to each other, therefore the overlapping ranges of mmol/kg also overlapping or lie inside ranges disclosed by the prior art.  Therefore it would have been a prima facie obvious to have selected the overlapping portion of the ranges, because the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges apply.  

Response to Arguments
Applicant's arguments filed on March 14, 2022 have been fully considered but they are not persuasive. 

Applicant’s principal arguments are 
Yoshida discloses a chemical conversion solution with an aluminum concentration of 10 mmol/kg in example 6, which is lower than the range recited in the present claims;
Yoshida discloses the chemical conversion solution capable of realizing high throwing power during electrodeposition on a complicated structure as in the case of, for example, a transportation vehicle, namely, an automobile.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  As an initial matter, Yoshida disclosed content (CD) of aluminum is 1 mmol/L to 200 mmol/L ([0098], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  
In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton
The recitation “for forming cans” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), however, Yoshisa disclosed aluminum can be used as aluminum cans for example in a reference ([0016]).  In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132  filed on March 14, 2022 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last Office action because: the 132 declaration is not consistent with the prior art Yoshida et al., in the Yoshida et al., reference content (CD) of aluminum is 1 mmol/L to 200 mmol/L ([0098], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, . 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717